NO. 07-10-00156-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                   AUGUST 23, 2010


               GLENDA ALFORD AND ALFRED MILLER, APPELLANTS

                                            v.

              PAUL W. DUBOSE AND GLENNA DUBOSE, APPELLEES


            FROM THE 87TH DISTRICT COURT OF FREESTONE COUNTY;

            NO. 08-140-B; HONORABLE DEBORAH OAKES EVANS, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION

      Appellants, Glenda Alford and Alfred Miller (Alford), appeal the granting of a

partial summary judgment in favor of appellees, Paul Dubose and Glenna Dubose

(Dubose).    In ruling upon Dubose’s motion for summary judgment, the trial court

declared that the description for the parcel of land in question was so insufficient as to

render the contract unenforceable. Alford attempts to appeal from this ruling.


                          Factual and Procedural Background


      Dubose is the successor in interest to Eric Miller. On April 11, 2005, Eric entered

into an agreement with Glenda Ann Alford. The agreement was signed by Glenda on
April 13, 2005. The agreement was subsequently filed of record in Freestone County,

Texas, on October 27, 2005. Contained within the agreement were provisions that

Glenda would provide services to Eric in the form of development of a certain parcel of

land for ranching purposes, and, in return for this work, Eric would deed to Glenda a

tract out of the original parcel as her property. The original agreement contained the

following description of the property to be deeded:


       a rectangular lot encompassing F.M. 934 frontage, the existing driveway
       (granting easement to Mr. Miller for access, to remaining 79.351 acres),
       and the area surrounding the doublewide mobile home including the
       structure itself and excluding the well.


As attached to the record before the trial court, this portion of the agreement has lines in

the form of an X drawn through it.


       On May 4, 2005, Eric signed a limited power of attorney in favor of Al Miller2 for

the purpose developing for ranching 60.5 acres of land in Freestone County and

purchase of land for Eric Miller. After the execution of the limited power of attorney, Al

entered into a contract with Glenda dated July 1, 2005, and filed of record November

21, 2005, that appeared to restate the terms of the original contract but did not contain

the marked out provision regarding the description of the property alleged to be

transferred. The limited power of attorney was filed of record June 16, 2005 in the

records of Freestone County. Subsequently, Eric Miller executed a revocation of the

limited power of attorney referenced above. The revocation was dated October 4, 2005,
       1
       The agreement has been altered by erasure to reflect 79.35 acres and this
change was initialed EM.
       2
         Al Miller is no relation to Eric Miller and, according to the record, is the
“boyfriend of Glenna.”

                                             2
but the acknowledgement was dated November 4, 2005. It was filed of record on

November 7, 2005.


       Ultimately, differences arose between the parties to the contract. Eric eventually

sold the property which is the subject of the dispute by warranty deed to George

Robinson, Trustee.    Robinson then filed the original suit asking, among other things,

that the contract between Eric and Glenda be declared unenforceable.3 Alford filed an

answer and an original and amended cross-action.


       At the time the trial court granted the partial summary judgment in favor of

Dubose, Dubose had the following causes of action pending: 1) breach of contract; 2)

conversion; 3) cloud on the title to the property in question; 4) breach of fiduciary duty;

and 5) forcible entry and detainer. As a result, Dubose requested an accounting for

funds collected by Alford and damages to the real property suffered as a result of

Alford’s actions.


       The record reveals that when the trial court granted the partial summary

judgment, Alford’s amended cross-action had a number of different claims that revolved

around the contract held to be unenforceable. However, Alford also had a claim against

Dubose for unjust enrichment that does not appear to be addressed in the summary

judgment.


       3
          The original petition was styled in the name of George Robinson, Trustee.
There was no indication for whom Robinson was acting. Such was the style of the
original motion for summary judgment. However, at some point in time, the real parties
in interest, Dubose, the appellees herein, were identified as the plaintiffs for the
amended motion for summary judgment. Appellants have not challenged the appellees’
designation as plaintiffs and, therefore, we will treat Dubose as the real parties in
interest for all purposes of this appeal.
                                            3
                                         Analysis


       We are required to review sua sponte issues affecting jurisdiction. M.O. Dental

Lab. v. Rape, 139 S.W.3d 671, 673 (Tex. 2004) (per curiam).              Unless a statute

specifically authorizes an interlocutory appeal, appellate courts have jurisdiction over

final judgments only. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).

When there has not been a conventional trial on the merits, there is no presumption of

finality of a judgment. Crites v. Collins, 284 S.W.3d 839, 840 (Tex. 2009). "[I]f the

record reveals the existence of parties or claims not mentioned in the order, the order is

not final." Lehmann, 39 S.W.3d at 206.


       The record before this Court demonstrates that there are a number of causes of

action upon which the trial court has yet to rule. The purported appeal does not fall into

one of the statutorily permissible interlocutory appeals. See TEX. CIV. PRAC. & REM.

CODE ANN. § 51.014 (Vernon 2008). Likewise, the record also demonstrates that there

has been no effort to sever the issues adjudicated by the trial court’s partial summary

judgment.


       Because the trial court has not ruled on Dubose’s claims remaining after disposal

of the claim that the vague description of the subject property rendered the contract

unenforceable and because there are issues regarding Alford’s unjust enrichment claim

that have yet to be disposed of, this appeal is premature. See Lehmann, 39 S.W.3d at

195. Therefore, this court is without jurisdiction to hear the purported appeal of Alford.




                                             4
                                    Conclusion


Accordingly, this appeal is dismissed for want of jurisdiction.




                                                         Mackey K. Hancock
                                                              Justice




                                      5